 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1313 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Expressing support for designation of May as Child Advocacy Center Month and commending the National Child Advocacy Center in Huntsville, Alabama, on their 25th anniversary in 2010. 
 
 
Whereas, in May 1985, the National Child Advocacy Center opened its doors in Huntsville, Alabama; 
Whereas there are now more than 900 Child Advocacy Centers in the United States, all based off of the first one in Huntsville, Alabama; 
Whereas, in 2009, child advocacy centers served more than 260,000 children; 
Whereas services are offered to children who are physically and sexually abused entirely for free to the family; 
Whereas child advocacy centers work to streamline the investigation process so that the child may be helped most effectively; 
Whereas this is done through a multidisciplinary team managing alleged cases of abuse from the initial investigation all the way through prosecution; 
Whereas, during this time, child advocacy centers offer medical, therapeutic, and other support services to victim’s and victim’s families; 
Whereas 1 in 4 girls and 1 in 7 boys will be sexually abused before the age of 18; 
Whereas child advocacy centers also reach out to the community and sponsor programs that help bring awareness to this problem; 
Whereas education and support for communities has proven to be successful in preventing abuse from occurring; 
Whereas the United States Department of Health and Human Services sponsored the Fourth National Incidence Study of Child Abuse and Neglect Report to Congress which found that from 1993 to 2006 there was a 44 percent decrease in the rate of sexual abuse; and 
Whereas May would be an appropriate month to designate as “Child Advocacy Center Month”: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of “Child Advocacy Center Month”; and 
(2)commends the National Child Advocacy Center in Huntsville, Alabama, on their 25th anniversary. 
 
Lorraine C. Miller,Clerk.
